         Case 1:19-cv-00380-CL          Document 32    Filed 03/16/21     Page 1 of 1



Arthur W. Stevens, III, OSB # 850857
Black, Chapman, Peterson and Stevens
stevens@blackchapman.com
221 Stewart Ave, Suite 209
Medford, Oregon 97501
Telephone 541-772-9850
Fax: 541-779-7430

Alan Stuart Graf, OSB # 923 17
alanstuartgraf@gmai 1. com
208 Pine St
Floyd, VA 24091
Telephone: 931-231-4119
Fax: 931-964-3127
Attorneys for Plaintiff



                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



TINA O'BRYANT                                                                1: 19-CV-003 80-CL
                Plaintiff
                                                                            ORDER FOR EAJA
                V.                                                          ATTORNEY FEES

Commissioner of Social Security,

            Defendant.


       Based upon the stipulation of the parties, it is hereby ORDERED that Plaintiff is awarded

attorney fees in the amount of $9040.00. Subject to any offset allowed under the Treasury Offse

Program, as discussed in Astrue v. Ratliff, 139 S. Ct. 2521 (2010), payment of this awa

be made payable to Plaintiffs attorney:

Alan Stuart Graf, PC, 208 Pine St., Floyd VA 24091.

       It is so ORDERED

       Dated this    j_Q day of March   2021



                                                           Mark D. Clarke
Prepared as to form                                        United States Magistrate Judg

Isl Alan Graf
Attorney for Plaintiff
ORDER FOR EAJA FEES-I
